internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-122306-98 date date legend a b c d date1 state country this responds to a letter dated date and subsequent correspondence submitted on behalf of d requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 facts a is a corporation formed under the laws of state a owns all of the stock of b which is also a u s_corporation and b owns all of the stock of c a corporation formed under the laws of country c owns all of the stock of d also formed under the laws of country on date1 c sold its entire_interest in d to an unrelated third party prior to the sale on date1 d was treated as a corporation for federal tax purposes a timely election for d to be disregarded as an entity separate from its owner effective cc dom p si 1-plr-122306-98 immediately prior to the sale on date1 was not made c’s in-house personnel which had been entrusted to appropriately analyze the transaction failed to consider or make an election under sec_301_7701-3 law and analysis sec_301_7701-3 generally provides that unless an entity elects otherwise an eligible_entity in existence prior to date will have the same classification that the entity claimed under sec_301_7701-1 through as in effect on the date prior to date a foreign eligible_entity is treated as being in existence prior to date only if the entity’s classification was relevant at any time during the sixty months prior to date sec_301_7701-3 a foreign eligible entity’s classification is relevant when its classification affects the liability of any person for federal tax or information purposes sec_301_7701-3 under sec_301_7701-3 a foreign eligible_entity with a single owner can elect to be classified as a disregarded_entity by filing a form_8832 to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 the effective date specified on form_8832 can not be more than days prior nor more than months after the date on which the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 cc dom p si 1-plr-122306-98 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result d is granted an extension of time for making the election to be disregarded as an entity separate from its owner for federal tax purposes effective immediately prior to the sale on date1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no inference should be drawn from this letter that any gain from the sale of d’s assets immediately following its election to be disregarded as an entity separate from its owner gives rise to gain that is not foreign_personal_holding_company_income as defined in sec_954 of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
